                                                        Case 2:18-cv-01620-MAK Document 83 Filed 06/06/19 Page 1 of 2




                                    CHARLES TALBERT

                                    7901 ST ATE ROAD

                                     PHILA. PA. 19136                                                    June 4, 2019




                                     UNITED STATES DISTRICT COURT

                                      EASTERN DISTRICT OF PENNSYLVANIA


-~ _______..._.   -~...;;::;.~
                                      CHARLES TALBERT
                                 ... _ ...... =-"   -    .... · . - ~ ~ - · - - - · - - ~   -.:.....--       -----      --
                                                                                                                               ----·---,--
                                      v.
                                      BLANCHE CARNEY, ETAL                                                 CIVIL ACTION NO. 18-1620-MAK

                                      &

                                      CHARLES TALBERT

                                      v.
                                       CORIZON HEALTH INC, ETAL                                             CIVIL ACTION NO. 18-5112-MAK

                                       NOTICE OF APPEAL


                 NOTICE IS HEREBY GIVEN THAT PLAINTIFF, CHARLES TALBERT,
                 HEREBY APPEALS THE ABOVE TWO CAPTIONED MATTERS, TO THE
                 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT, FROM
                 THE ORDER DATED MAY 31, 2019, OF HON. JUDGE MARK A. KEARNEY
     ....._. - ~ DEN"frRG"l'txrN'flmttilbTION FOR'A PREtlMlNA:RVINJUNCTIW...:...
                                                                                                                                             --......   •.   -1:._ ..   y'




                                       DATED: JUNE 4, 2019

                                                                                                     RESPECTFULLY SUBMITTED,


                                                                                            ~~~=-
                                                                                   ~~(_~ J~r-\
Case 2:18-cv-01620-MAK Document 83 Filed 06/06/19 Page 2 of 2
